UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6676


CHRISTINA JACOBS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00069-FPS-JES)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christina Jacobs, Appellant Pro Se.     Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christina     Jacobs    appeals         the   district    court’s      order

accepting,     in   part,    the     magistrate        judge’s    recommendation        to

grant   the    Government’s        motion       to    dismiss    her    civil      action,

brought   pursuant     to    the     Federal         Tort   Claims     Act,   28    U.S.C.

§§ 2671 to 2680 (2012).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

judgment.       Jacobs v. United States, No. 5:13-cv-00069-FPS-JES

(N.D.W. Va. Apr. 14, 2014).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                            2